department of the treasury internal_revenue_service washington d c sep number release date cc dom fs it a tl-n-2559-99 uilc memorandum for from internal_revenue_service national_office field_service_advice deborah a butler assistant chief_counsel cc dom fs subject inquiry regarding application of i r c ' this field_service_advice responds to your memorandum dated date requesting post review of a memorandum to examination dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer owner a b c d e f qualified_intermediary x property property property property a b c d e f g h year year year year year year year date date date date date date date issue s whether the transaction between taxpayer and a in year constituted taxpayer s sale of a partnership_interest so as to disqualify it as a like-kind_exchange of property under i r c ' a d whether the transaction gives rise to cancellation_of_indebtedness_income assuming the transaction between taxpayer and a in year is not characterized as the taxpayer s sale of a partnership_interest does the transaction otherwise qualify as a like- kind exchange of property conclusion s the facts of this case indicate that the transaction between taxpayer and a was in substance a sale by taxpayer of its partnership_interest in x to a whether the transaction gives rise to cancellation_of_indebtedness_income depends upon whether the amount of canceled debt exceeded the value of the property interest conveyed as a general matter when a taxpayer agrees to surrender or transfer property in exchange for the cancellation of debt the transaction is treated as a sale and the income is treated as gain rather than cancellation_of_indebtedness_income in this case the facts are consistent with a sale of taxpayer s interest in exchange for cash and cancellation or assumption of debt accordingly the transaction would have produced cod income only to the extent the fair_market_value of the property transferred was less than the amount of debt discharged we do not have sufficient information to say with certainty whether some part of the exchange would qualify as a like-kind_exchange under the scenario you have outlined however only property that was properly identified within the day identification period would be treated as like-kind to the relinquished_property facts we rely on the facts set forth in your memorandum taxpayer is a partnership formed in october of year owner had a interest in taxpayer as the general_partner and a interest as a limited_partner on date e a corporation wholly owned by owner acquired the remaining limited_partnership_interest in taxpayer in year taxpayer owned certain real_property and had the rights to acquire adjacent property taxpayer entered into a joint_venture with b and formed x to construct develop and operate two buildings property and property taxpayer contributed its title to the real_property and its rights to acquire the adjacent property in exchange for a interest in x b contributed cash in an amount equal to the value of taxpayer s contribution for a interest in x in year a acquired b s interest in x at this point a became responsible for providing financing to x to fund the construction and development of property and property the joint_venture agreement was modified to give a the right to dissolve x under certain delineated circumstances in addition the ownership structure was changed such that a now owned of x and taxpayer owned the remaining taxpayer was responsible for the day-to-day operations of x while a was responsible for accounting functions by year because of additional contributions a owned of x property was completed and began operations in year property began operations in year pursuant to its agreement a loaned x certain amounts according to an auditor s report for x as of december year x s current liabilities included notes payable to a in the amount of b x s long-term liabilities at the same date included a note payable to a in the amount of c all notes were secured_by x s real_property early in year problems between taxpayer and a arose the parties attempted to negotiate an arrangement whereby a would purchase taxpayer s interest in x these negotiations broke down and eventually a indicated a desire to invoke its right under the joint_venture agreement to dissolve x in november year a offered to purchase taxpayer s interest in x for d after further discussions the parties agreed to a selling_price in the amount of e on date taxpayer and a executed the agreement to dissolve x pursuant to the agreement x filed a statement electing to be excluded as of january year from the provisions of subchapter_k of the internal_revenue_code the commissioner received the election on date the dissolution agreement provided for taxpayer and a to receive x s undivided_interest in x s assets including property and property an index of the closing documents indicates that on date x deeded taxpayer and a interests of and respectively in property and property a statement on one of the closing documents expressly indicates that the partnership grant deeds were not deeds in lieu of foreclosure also on date taxpayer and a executed three agreements of purchase and sale the first covered the sale by taxpayer of its interest in x s assets other than property and property the second covered the sale by taxpayer of its interest in property and the third covered the sale by taxpayer of its interest in property the first agreement indicated that assets other than property and property were sold at the agreed upon purchase_price of e this agreement purported to allocate the purchase_price of e between these assets the second agreement for the sale of taxpayer s interest in property indicated that the purchase_price for property was f as payment a relieved taxpayer of its share of the liability for the debts and encumbrances to which the property was subject as of april year as part of the agreement a agreed to cooperate with taxpayer in setting up a deferred_exchange under i r c ' accordingly taxpayer and a entered into an exchange_agreement with qualified_intermediary pursuant to the exchange_agreement on date taxpayer executed a deed conveying it sec_25 interest in property to qualified_intermediary which transferred the interest to a taxpayer agreed to identify replacement_property within days and qualified_intermediary agreed to use its best efforts to purchase the replacement_property within days on its income_tax return for year taxpayer reported gain from the sale of property in the amount of g the third agreement for the sale of taxpayer s interest in property indicated that the purchase_price for property was h as with the prior agreement a paid the purchase_price by a relieving taxpayer of its share of the liability for the debts and encumbrances to which the property was subject as of april year as with the transfer of taxpayer s interest in property taxpayer intended the transfer of its interest in property to be accomplished via a deferred_exchange under sec_1031 consequently the parties entered into a second exchange_agreement with qualified_intermediary providing that taxpayer agreed to identify replacement_property within days and qualified_intermediary agreed to use its best efforts to purchase the replacement_property within days on date taxpayer executed a deed conveying it sec_25 interest in property to qualified_intermediary qualified_intermediary then transferred the interest in property to a the day period for identifying replacement_property expired on date the day period for the receipt of the identified replacement_property expired on date although taxpayer did not identify replacement_property for property within the day period taxpayer timely identified replacement_property for property on date one of the three identified properties property was eventually acquired on date c a limited_partnership was formed for the purpose of acquiring and managing property property consisted of land and improvements c was owned by owner and d a corporation formed one day prior to date and wholly owned by owner owner retained a limited_partnership_interest in c and d retained a general_partnership interest d was authorized to issue and sell bonds in an amount not exceeding a for purposes of financing the acquisition of property on the next day date owner purchased property the details surrounding the purchase of property are not clear however there is evidence that owner transferred property to a limited_liability corporation several years after the period in dispute on date the day before the expiration date of the day period for the receipt of replacement_property owner and c entered into an agreement with f for the purchase of property owner purchased the land and c purchased the improvements also on date owner executed an exchange_agreement with qualified_intermediary by which qualified_intermediary agreed to acquire property the land component of property and owner s partnership_interest in c qualified_intermediary agreed to transfer the acquired property to taxpayer on its income_tax return for year taxpayer reported the disposition of property as a sale and the disposition of property as a like-kind_exchange for purposes of taxpayer s computations property and the land component of property were considered properties of a like_kind to property later taxpayer filed an administrative_adjustment_request requesting permission to change the way the sales of property and property were reported in the administrative_adjustment_request taxpayer claimed that the disposition of property and property resulted in cancellation_of_indebtedness_income and an overall loss on the sale of property law and analysis sec_1031 provides generally that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that sec_1031 is not applicable to any exchange of interests in a partnership this exception is applicable to all transfers made after date in tax years ending after that date for these purposes an interest in a partnership which has in effect a valid election under sec_761 to be excluded from the application of all of subchapter_k is treated as an interest in each of the assets of such partnership and not as an interest in a partnership sec_761 provides that under regulations the commissioner may at the election of all the members of an unincorporated organization and if the income of the members of the organization may be adequately determined without the computation of partnership taxable_income exclude the organization from the application of all or part of subchapter_k if the organization is availed of for investment purposes only and not for the active_conduct of a business for the joint production extraction or use of property but not for the purpose of selling services or property produced or extracted or by dealers in securities for a short_period for the purpose of underwriting selling or distributing a particular issue of securities treas reg ' k -1 provides rules for treatment of deferred exchanges a deferred_exchange is defined as an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the arelinquished property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the areplacement property sec_1031 provides that replacement_property shall not be treated as like-kind_property if it is not identified as replacement_property on or before the 45th day after the transfer of the property relinquished in the exchange sec_1031 provides that replacement_property shall not be treated as like-kind_property if it is not received on or before the 180th day after the transfer of the relinquished_property or if this date is earlier on the due_date of the tax_return for the taxable_year in which the transfer of the relinquished_property occurs treas reg ' k -1 c provides that replacement_property is identified only if it is designated as replacement_property in a written document signed by the taxpayer and sent before the end of the identification period to either the person obligated to transfer the replacement_property to the taxpayer or any other person involved in the exchange who is not disqualified treas reg ' k -1 c allows a taxpayer to identify more than one replacement_property a taxpayer may identify a maximum of replacement properties without regard to the fair market values of the properties however a taxpayer is allowed to name any number or properties as replacement properties as long as their aggregate fair_market_value as of the end of the identification period does not exceed of the aggregate fair_market_value of all the relinquished properties as of the date of the transfer of the relinquished properties treas reg ' k -1 g provides for various safe harbors for deferred exchanges which result in a determination that the taxpayer is not in actual or constructive receipt of money or other_property not of like_kind for purposes of sec_1031 one of the safe harbors listed in paragraph g is that of the qualified_intermediary treas reg ' k -1 g i provides that in the case of a taxpayer s transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered an agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer s transfer of relinquished_property and subsequent receipt of like-kind issue replacement_property is treated as an exchange this provision applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary however the agreement may provide that if the taxpayer has not identified replacement_property by the end of the identification period the taxpayer may have the right to receive pledge borrow or otherwise obtain the benefits of money or other_property at any time after the end of the identification period treas reg ' k -1 g iii defines a qualified_intermediary as a person who is not the taxpayer or a disqualified_person and who enters into a written_agreement with the taxpayer to acquire the relinquished_property from the taxpayer transfer the relinquished_property acquire the replacement_property and transfer the replacement_property to the taxpayer in the instant case the transaction in dispute occurred in year well after the effective date for sec_1031 thus if the transaction between taxpayer and a was in fact an exchange of taxpayer s partnership_interest in x rather than an exchange of taxpayer s interest in x s assets the transaction would not be subject_to the nonrecognition provisions of sec_1031 after reviewing this transaction we agree with your conclusion that exchange in this case was in substance a transfer of taxpayer s partnership_interest athe incidence of taxation depends upon the substance of a transaction 324_us_331 in court holding the taxpayer was a closely-held corporation organized to buy and hold an apartment building during the period between date and date while the taxpayer still held title to the apartment building negotiations for the sale of the building took place an oral agreement was reached as to the terms of sale and a dollar_figure deposit was paid however the taxpayer backed out of the deal when it was advised that the sale would result in a heavy tax burden instead the taxpayer declared a liquidating dividend which involved the complete_liquidation of its assets and the surrender of all outstanding_stock the two shareholders surrendered their stock in exchange for the deed to the apartment building they then entered into a sales contract that contained the same terms and conditions that the taxpayer had previously agreed upon the only difference was that the contract named the shareholders individually as the sellers when the sale was completed the deposit that had been paid to the taxpayer was applied to the purchase_price the commissioner argued that the gain from the sale of the building should be attributed to the taxpayer based on a substance over form theory the declaration of the liquidating dividend and the transfer of title to the apartment building to the shareholders were mere formalities designed solely to alter the tax consequences of the transaction the supreme court agreed the tax consequences which arise from gains from a sale of property are not finally to be determined solely by the means employed to transfer legal_title rather the transaction must be viewed as a whole and each step from the commencement of negotiations to the consummation of the sale is relevant to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress id however in 338_us_451 the court upheld a finding by the court of claims that a similar transaction was in fact a distribution_in_kind to the shareholders followed by a sale by the shareholders in cumberland the taxpayer was in the business of generating and distributing electric power a competitor began selling power in the same area and eventually it became clear that the taxpayer could not compete consequently the taxpayer s shareholders offered to sell all their stock to the competitor the competitor refused to buy the stock but made a counteroffer to buy the taxpayer s transmission and distribution equipment the taxpayer rejected the offer because of the tax consequences at this point the shareholders who also were interested in avoiding heavy corporate capital_gains_tax offered to acquire the equipment from the taxpayer and then sell the equipment to the competitor the competitor accepted this offer accordingly the equipment was transferred to the shareholders the remaining assets were sold and the corporation was liquidated the shareholders then sold the equipment to the competitor as in court holding the commissioner made a substance-over-form argument the commissioner argued that the shareholders had been used as a mere conduit for effecting what was really a corporate sale of the equipment the court of claims disagreed concluding the form of the transaction reflected the substance the court also found that the taxpayer never intended to complete the sale itself and that the liquidation genuinely ended the corporation s existence the supreme court upheld the findings of the court of claims reasoning that the question of whether a liquidation distribution was genuine or a sham was a question of fact better determined by the trial tribunal although the court acknowledged the fact that a major motive of the shareholders was to reduce taxes the court made clear that this did not preclude a finding that the transaction was genuine the court viewed motive as one relevant factor in the determination of whether the transaction was real or a sham in 450_f2d_472 5th cir the taxpayer was the executrix of her husband s estate she also owned an undivided interest in pine forest associates partnership the partnership owned the pine forest apartments the remaining shares of the partnership were owned by mr and mrs blair in the blairs approached the taxpayer with an offer to purchase her interest in the partnership she agreed but wanted to set up the transaction as a like-kind_exchange however the blairs did not own any suitable property to exchange accordingly the parties agreed to the following sequence of events the taxpayer withdrew from the partnership in exchange for an undivided interest in the pine forest apartments the taxpayer exchanged her interest in the pine forest apartments for other real_property owned by her husband s estate as executrix of her husband s estate the taxpayer transferred the estate s interest in the pine forest apartments to a newly formed corporation owned by the blairs in exchange the estate received dollar_figure in cash and the blair s_corporation transferred the interest in the pine forest apartments to the partnership in exchange for the undivided interest in the partnership formerly owned by the taxpayer the issue was whether there was a taxable sale of the taxpayer s partnership_interest for dollar_figure or whether there was a tax-free_liquidation of the taxpayer s partnership_interest followed by a like-kind_exchange of property relying on the substance-over-form doctrine the court disregarded the transfer of the interest in pine forest apartments to the taxpayer and concluded that the series of transfers resulted in a sale by the taxpayer of her interest in the partnership id pincite as in court holding the court reasoned that the tax consequences of an interrelated series of transactions could not be determined by viewing each in isolation instead the transactions had to be considered together as component parts of an overall plan id the court found the last step in the series of transactions key to its finding that a sale rather than a liquidation had occurred the fact that the taxpayer sec_55 interest in the pine forest apartments ultimately found its way back into the partnership in exchange for the partnership_interest formerly owned by the taxpayer precluded a finding that the taxpayer s interest in the partnership was liquidated id pincite in 92_tc_874 taxpayer-husband formed a limited_partnership jmi to purchase and operate the john muir apartments taxpayer-husband held an interest in the partnership as both a general and a limited_partner the apartments were purchased in later triton financial corp a corporation in which taxpayer- husband held a substantial interest was added as a general_partner the two general partners taxpayer-husband and triton had the exclusive right to manage jmi under the partnership_agreement the limited partners were prohibited from receiving distributions of property other than cash from jmi in liquidation of their partnership interests in jmi accepted an offer from an unrelated individual to purchase the apartments taxpayer-husband wanted to structure the transaction as a like-kind_exchange to accomplish this in date taxpayer-husband caused jmi to deed him an undivided interest in the apartments this purported to represent the liquidation of his limited_partnership_interest in jmi the first offer fell through because of delays in depositing funds into escrow however on date jmi received a second offer for the purchase of the apartments the buyer s letter of intent did not reflect any knowledge of taxpayer-husband s interest in the apartments in addition taxpayer-husband signed the escrow agreement on behalf of the partnership but not in his capacity as an individual in anticipation of the sale of the apartments taxpayer-husband and the buyer entered into an exchange_agreement with an intermediary the intermediary was to receive the proceeds of the sale until replacement_property could be found taxpayer-husband did not record the deed from jmi reflecting hi sec_46 interest in the apartments until date just prior to closing when the proceeds from the sale were distributed to the intermediary the amount reflected an allocation to taxpayer-husband in accordance with his distributive_share of the total net_proceeds as a limited_partner not as a straight allocation of of the net_proceeds in addition the record reflected that from date until date taxpayer-husband had not paid any of the expenses attributable to the operation and sale of the apartments nor had he received any of the rental income in date three replacement properties were acquired the properties were transferred to taxpayer-husband in date to complete the exchange two of the properties were disposed of on the day they were acquired by taxpayer-husband the third property was held for seven months and then sold one of the disputed issues was whether taxpayer-husband was entitled to nonrecognition of gain under sec_1031 the commissioner argued that sec_1031 was not applicable because the disposition of the apartments was in substance a sale by jmi and not an exchange of like-kind_property by taxpayer-husband the tax_court agreed and held that the substance_over_form_doctrine applied id pincite according to the court the facts did not demonstrate that the deed conveying the interest in the apartments to taxpayer-husband was respected since taxpayer-husband did not act as an owner except in his capacity as a partner of jmi taxpayer-husband did not record the deed until a sale was imminent he did not pay his share of expenses and he did not demand rental income based on these facts the court concluded that taxpayer- husband was not a direct owner of the apartments for purposes of engaging in an exchange under sec_1031 id pincite the court also found the partnership had failed to satisfy the requirements of sec_1031 because the partnership had not received like- kind property in the exchange id pincite in 228_fsupp_656 w d la aff d 358_f2d_738 5th cir the primary issue was whether the taxpayers had suffered a ordinary or capital_loss the loss was generated by taxpayer-husband s sale of his interest in a partnership taxpayer-husband and edward stine operated a partnership disagreements arose and the partners began discussing the possibility of terminating the partnership stine however did not want to terminate the business instead he wanted to buy out taxpayer- husband and operate the business on his own negotiations took place over several months but the parties could not reach an agreement taxpayer-husband was concerned with the possibility of being obligated on new business and gave notice that he wanted to terminate the partnership as of date however taxpayer-husband remained interested in selling his interest in the partnership and negotiations continued finally the parties were able to reach the following agreement the fixed assets of the partnership were transferred to a newly-formed corporation in exchange for all of the stock of the corporation which would be distributed equally between taxpayer-husband and stine the partnership was dissolved stine received an option to purchase taxpayer- husband s stock for a certain sum and in exchange for taxpayer-husband s remaining interest in the partnership stine canceled certain partnership obligations owed by the partners assumed all partnership liabilities and paid taxpayer-husband an additional agreed upon sum the deal was consummated and on date stine exercised his option and purchased taxpayer-husband s stock the characterization of the taxpayers loss depended on whether a partnership_interest was sold in which case the loss would be a capital_loss or whether the transaction could be viewed as a distribution of assets from the partnership and a subsequent sale by taxpayer-husband to stine in the latter case the property would retain its character as a capital or ordinary item in accordance with the way it was held by the partnership the court concluded that in substance taxpayer-husband sold his interest in the partnership rather than the assets received in a distribution a key factor in this determination was the fact that stine continued to operate the business formerly conducted by the partnership despite the formalities set up by the parties there was no termination of the business operations of the partnership and in the court s view no dissolution of the partnership instead the court was persuaded that athe substance of what occurred was a sale by the taxpayer of his entire_interest in the partnership to his partner id pincite all of the cases discussed above were decided before sec_1031 was amended to exclude from nonrecognition treatment exchanges of interests in a partnership accordingly the existing authority focuses on determining the proper party to the exchange and does not directly confront the issue of whether the transactions were set up to circumvent the exceptions under sec_1031 nevertheless these cases provide clear authority for challenging transactions which fail to reflect economic realities or are structured for the sole purpose of reducing tax_liabilities although the facts of the instant case have not been fully developed our review of the facts you have presented suggests that the exchange transaction set up by taxpayer may have been in reality a sale of taxpayer s partnership_interest in x to a on the whole the convoluted series of transactions and conveyances all occurring on date is in and of itself questionable further as in crenshaw and kinney the ultimate result of the series of transactions on date was the disposal of taxpayer s interest in x not the dissolution of x in fact there is nothing to suggest x s business activities did not continue with a operating the going business thus the facts support an argument that the partnership was not dissolved on date and that the assets were not distributed to the partners rather the transactions taken together suggest the sale by taxpayer of its interest in x to a and a s continuation of the business another factor that weighs against accepting the form of these transactions without further scrutiny is the lack of a non-tax based advantage to either of the parties in the chosen structure of the transaction unlike the case in cumberland a did not decline taxpayer s offer to sell its interest in the partnership a was not reluctant to assume additional liabilities by purchasing the partnership_interest as demonstrated by a s assumption of taxpayer s liabilities thus taxpayer has failed to show any economic benefit in setting up the exchange in this manner that would offset the obvious tax motivations we therefore agree with your conclusion that it is appropriate to challenge the attempted transfer to taxpayer of its interest in x s assets under a substance-over-form theory with respect to the issue of whether the exception under sec_1031 applies we understand that taxpayer attempted to make an election under sec_761 which was received on date but which purported to be effective as of january year such an election if effective for year would cause taxpayer s interest in x to be treated as an interest in each of x s assets thus assuming taxpayer s disposal of its interest in property otherwise qualified under sec_1031 the interest would be eligible for like- kind treatment under sec_1031 as a general matter treas reg ' b which covers the rules for making a valid election for exclusion under sec_761 requires a statement attached to or incorporated in a properly executed partnership return the statement should be filed along with the return not later than the proper due_date for the return as prescribed in the regulations under sec_6031 and taking into account extensions for the first taxable_year for which exclusion from subchapter_k is desired the facts surrounding the form of the election are unclear however we understand that it may have been submitted along with x s final partnership return and that x apparently claims it is entitled to make the election as an investment_partnership we agree that it appears that x was availed of for the active_conduct of a business accordingly there is a question as to whether x qualifies for exclusion from subchapter_k under sec_761 at all in addition although it was not filed until june of year the election purported to cover calendar_year thus there is a question as to the timeliness of the filing further it is unclear to us whether such an election may be filed with a final return as a final matter treas reg ' b sets out detailed rules as to the proper method of making this election the election in the instant case should be reviewed carefully to insure compliance with the regulations questions about these matters should be addressed to the passthroughs special industries branch in any event we believe that the belated attempt at making a sec_761 election should be considered in connection with the substance-over-form argument as well as separately the fact that the election was made after the purported dissolution of the partnership suggests at a minimum that taxpayer was unsure of its direct ownership of the partnership property via the deeds generally sec_61 defines gross_income as aall income from whatever source derived included in gross_income are gains derived from dealings in property under sec_61 and income from the discharge_of_indebtedness under sec_61 sec_1001 governs the computation of gains derived from dealings in property and provides that gain shall be the excess of the amount_realized from a sale_or_other_disposition of property over the adjusted_basis in the property treas reg ' b provides that the amount_realized from the sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or issue disposition when an interest in property is transferred in exchange for an assumption or discharge of liabilities the assumed_liabilities are included in the amount_realized as if the money had been paid to the seller and then paid over to the creditor 461_us_300 331_us_1 this is also true when a taxpayer agrees to surrender property in exchange for cancellation of debt in a foreclosure sale or in a transfer in lieu of foreclosure 163_f3d_313 5th cir when a debt is forgiven gross_income includes the income from the discharge of the debt this is based on the rationale that a reduction in debt without a corresponding reduction in assets causes an economic gain and income to the debtor because the assets are no longer encumbered 284_us_1 cancellation of indebtedness produces income to the debtor in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge the determination of whether income is produced through cancellation of debt or through the sale of property in exchange for an assumption of debt is not always clear however as a general matter courts have tended to interpret the term asale or exchange broadly and the term adischarge of indebtedness narrowly slavin v commissioner tcmemo_1989_221 rev d in part on other grounds 932_f2d_598 7th cir further it is well established that when a debt is discharged or reduced as a result of the debtor s transfer of property to his creditor or a third party the transaction is treated as a sale_or_exchange of property subject_to the recognition provisions of sec_1001 73_tc_370 acq 1980_1_cb_1 we agree with your conclusion that the facts of this case do not support the argument that debt was forgiven the provisions in the agreements between taxpayer and a make it clear that to the extent taxpayer was released from debt it was in exchange for taxpayer s interest in property under these circumstances the debt that was discharged or assumed would be considered paid rather than forgiven however if the debt was recourse and the fair_market_value of the property transferred was less than the amount of debt discharged the transaction would give rise to cod income in an amount equal to the excess of the amount of debt discharged over the fair_market_value of the transferred property see example treas reg ' c as we have indicated we have concluded that taxpayer sold its interest in x rather than its interest in x s individual assets accordingly the exchanged property was ineligible for like-kind_exchange treatment under sec_1031 however you have asked for comment on the issue of whether the transaction would otherwise qualify as a issue nonsimultaneous like-kind_exchange assuming taxpayer s interest in x is treated as an interest in x s assets for property to be treated as like-kind_property in a nonsimultaneous_exchange sec_1031 requires that replacement_property be identified on or before the 45th day after the date on which the taxpayer transfers the property relinquished in the exchange i r c ' a a in addition the replacement_property must be received no later than the earlier of the 180th day after the date on which the taxpayer transfers the property relinquished in the exchange or the due_date determined taking into account extensions for the taxpayer s return of tax for the year the taxpayer transfers the relinquished_property i r c ' a b treas reg ' k -1 b and c provide specific rules for the identification of replacement_property these rules are mandatory for transfers of property made on or after date dobrich v commissioner tcmemo_1997_477 under treas reg ' k -1 b replacement_property will not be treated as like-kind to the relinquished_property if it is not identified before the end of the identification period or the identified replacement_property is not received before the end of the exchange_period a taxpayer may identify more than one replacement_property however the maximum number of properties that the taxpayer may identify without regard to the fair market values of the properties is three treas reg ' k -1 c a if the taxpayer identifies more than three properties their aggregate fair_market_value as of the end of the identification period cannot exceed of the aggregate fair_market_value of all of the relinquished properties as of the date the relinquished properties were transferred replacement_property must be designated in a written document signed by the taxpayer and hand delivered mailed telecopied or otherwise sent before the end of the identification period to the person obligated to transfer the replacement_property to the taxpayer treas reg ' k -1 c it is our understanding that taxpayer failed to identify any replacement_property in connection with the exchange of property accordingly the exchange of property does not qualify as a nonsimultaneous like-kind_exchange with respect to the exchange of property your memorandum indicates that taxpayer identified three properties as potential replacement properties for property because taxpayer identified only three properties we need not consider how the fair market values of the properties related to the relinquished_property only one of the three identified properties property was actually acquired by qualified_intermediary and transferred to taxpayer in connection with the exchange however we understand that taxpayer has treated one other_property that was not properly identified as like-kind_property when it computed its gain from the exchange the other_property was received by taxpayer on date well after the identification period lapsed you have indicated that taxpayer takes the position that its failure to properly identify replacement_property is not fatal to the issue of whether the property qualifies as like-kind replacement_property in a deferred_exchange taxpayer is mistaken on this point unidentified property only qualifies as replacement_property if it is received by the taxpayer before the end of the identification period treas reg ' k -1 c essentially the property is deemed identified by virtue of the transfer however in this case taxpayer did not receive the unidentified property before the end of the identification period accordingly the unidentified property should not be treated as like-kind to property assuming it is determined the other elements of the exchange were proper ie the qualified_intermediary was not a disqualified party the exchange_agreement complied with regulation requirements and the property was actually transferred the only property that would qualify as like-kind_property to property is property to the extent other properties were exchanged the exchange was not solely for property of a like_kind and the nonrecognition treatment provided by sec_1031 would not apply to nonqualifying property treas reg ' a -1 a because we have concluded that at best this transaction involves the exchange of a single property for another it is unnecessary to consider the rules concerning multiple-property exchanges the tax consequences of the transfer of the other_property should be determined outside the parameters of the like-kind_exchange rules as to property we understand that there is a factual question as to whether property was ever actually transferred to taxpayer obviously this point must be verified before any conclusions are reached on taxpayer s entitlement to nonrecognition treatment under sec_1031 with respect to your comments concerning the interaction of sec_752 with sec_1031 we note that taxpayer s eligibility to participate in a like-kind_exchange presupposes that taxpayer transferred its interest in property to a rather than transferring its interest in x to a if taxpayer is deemed to have transferred its interest in property then either the sec_761 election or the transfer of x s assets to taxpayer and a and the dissolution of x was effective if the transfer of assets was effective and x was dissolved it follows that it could not assume taxpayer s liabilities thus sec_752 would not apply to the transfer of property to a if the sec_761 election was valid then the rules of subchapter_k would no longer apply to x in any event as you have pointed out the facts in this case indicate taxpayer sold an interest to a and that a assumed or canceled taxpayer s liabilities there does not appear to be any evidence that x assumed taxpayer s liabilities in connection with the transfer of property and the argument is not consistent with our position on the cod issue accordingly the transaction does not appear to fall within the parameters of sec_752 with respect to your tentative conclusions as to the applicability of sec_752 to owner and c in connection with the transfer of the land component of property and owner s partnership_interest in c the issue was coordinated with cc dom fs p si they indicated that you properly analyzed how the partnership_liability rules apply case development hazards and other considerations whether the form of this transaction should be respected is a factual issue subject_to the interpretive whims of the court see 81_tc_782 aff d 760_f2d_1039 9th cir mason v commissioner tcmemo_1988_273 aff d 880_f2d_420 11th cir while we believe this case supports a substance-over-form argument we acknowledge that there are always hazards in making such an argument in addition we recognize that there is no authority directly on point because the relevant case law precedes the amendment to sec_1031 excepting interests in partnerships from sec_1031 treatment obviously all facts surrounding the disposition of taxpayer s interest in x should be considered in 92_tc_874 the taxpayer allegedly received property from a partnership in his capacity as a limited_partner the taxpayer disposed of the property and set the transaction up as a like-kind_exchange however the commissioner was able to show that the partnership_agreement did not allow a limited_partner to receive property other than cash in return for his contribution in addition the facts were inconsistent with the taxpayer s theory that he enjoyed a direct ownership_interest in the partnership s property these facts helped persuade the court that in substance the partnership rather than the taxpayer disposed of the property in this case as a starting point we recommend close examination of the partnership_agreement between taxpayer and a to see if it contains provisions limiting the taxpayer s ability to transfer its interest or to receive property from the partnership also for purposes of establishing the validity of the attempted election under a you should consider whether the parties have reserved the right separately to take or dispose_of their shares of any property in addition you should consider whether there are substantive economic benefits other than tax benefits associated with the deferral of gain that result from the termination of x on this issue we note that in 81_tc_782 the fact that the taxpayer s motives involved tax planning did not prevent the court from concluding that the taxpayer had exchanged in a qualified like-kind_exchange where the tax planning was not solely related to benefits received from the exchange assuming the exchange is not disqualified under sec_1031 we agree with you that the facts concerning whether property was actually transferred to taxpayer and whether the exchange_agreement met the requirements under treas reg ' k - g should be developed further we do not recommend pursuit of the argument that taxpayer did not hold the property for investment within the meaning of sec_1031 as you have noted this position has been rejected on several occasions see 753_f2d_1490 9th cir bolker t c pincite although we disagree with the conclusion that a taxpayer that receives property subject_to a prearranged agreement to immediately transfer the property aholds the property for investment we are no longer pursuing this position in litigation in view of the negative precedent with respect to the cancellation of debt issue we are unsure of the basis of taxpayer s position however we agree with your assessment that an issue as to the value of the property interest conveyed compared with the amount of debt assumed or discharged may arise accordingly these facts should be developed further deborah a butler assistant chief_counsel by s richard l carlisle richard l carlisle chief income_tax accounting branch field service division
